Order entered December 30, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00500-CR

               RASHEED LASHAY KILPATRICK, Appellant

                                      V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 219-83467-2016

                                     ORDER

      Before the Court is appellant’s December 28, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER his brief

due on or before January 26, 2022.


                                           /s/   LANA MYERS
                                                 JUSTICE